                                                                                                                                                                Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 1 of 15



                                                                                                                                                           1 CHAYA M. MANDELBAUM (SBN: 239084)
                                                                                                                                                             Email: cmm@rezlaw.com
                                                                                                                                                           2 MICHELLE G. LEE (SBN: 266167)
                                                                                                                                                             Email: mgl@rezlaw.com
                                                                                                                                                           3
                                                                                                                                                             RUDY, EXELROD, ZIEFF & LOWE, LLP
                                                                                                                                                           4 351 California Street, Suite 700
                                                                                                                                                             San Francisco, CA 94104
                                                                                                                                                           5 Telephone: (415) 434-9800
                                                                                                                                                             Facsimile: (415) 434-0513
                                                                                                                                                           6
                                                                                                                                                             Attorneys for Plaintiff
                                                                                                                                                           7
                                                                                                                                                             JULIE EMBLETON
                                                                                                                                                           8
                                                                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                                                           9
                                                                                                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                          10
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 JULIE EMBLETON, as an individual and in       Case No. ____________________
                                                               SAN FRANCISCO, CALIFORNIA 94104




                                                                                                                                                             her representative capacity,
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13                                               COMPLAINT
                                                                                                                                                                            Plaintiff,
                                                                                                                                                          14                                               DEMAND FOR JURY TRIAL
                                                                                                                                                                     vs.
                                                                                                                                                          15
                                                                                                                                                             HEALTHCARE CONSULTANCY GROUP,
                                                                                                                                                          16 LLC; THE SCIENOMICS GROUP, LLC; and
                                                                                                                                                             HEALTH SCIENCE COMMUNICATIONS
                                                                                                                                                          17 LLC,

                                                                                                                                                          18              Defendants.
                                                                                                                                                          19                                           /
                                                                                                                                                          20

                                                                                                                                                          21

                                                                                                                                                          22

                                                                                                                                                          23

                                                                                                                                                          24

                                                                                                                                                          25

                                                                                                                                                          26

                                                                                                                                                          27

                                                                                                                                                          28


                                                                                                                                                                                                COMPLAINT
                                                                                                                                                                                                                                  CASE NO. _________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 2 of 15



                                                                                                                                                           1          Plaintiff Julie Embleton complains and alleges:
                                                                                                                                                           2                                      NATURE OF THE CASE
                                                                                                                                                           3          1.      This case arises out of Ms. Embleton’s employment by Defendants Healthcare
                                                                                                                                                           4 Consultancy Group, LLC, The Scienomics Group, LLC, and Health Science Communications

                                                                                                                                                           5 LLC (collectively, “Defendants”). As a condition to beginning employment at Defendants’ San

                                                                                                                                                           6 Francisco office, Ms. Embleton was forced to sign employment offer documents representing that

                                                                                                                                                           7 her employment was occurring in New York and purporting to apply both New York substantive

                                                                                                                                                           8 law and New York forums to any employment disputes. After a successful start on the job,

                                                                                                                                                           9 Ms. Embleton was terminated a mere two months after notifying management that she was

                                                                                                                                                          10 pregnant and intended to take baby bonding leave, for reasons that smack of pretext.
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com




                                                                                                                                                                      2.      Ms. Embleton brings this action pursuant to Title VII of the Civil Rights Act of
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 1964 (Title VII), California Fair Employment and Housing Act (FEHA), the federal Family
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 Medical Leave Act (FMLA), California Family Rights Act (CFRA), California Labor Code

                                                                                                                                                          14 (Labor Code) and California common law.

                                                                                                                                                          15                                               PARTIES
                                                                                                                                                          16          3.      Plaintiff Julie Embleton is a resident of Austin, Texas. She is a former employee
                                                                                                                                                          17 of Defendants. For the vast majority of her employment, including during many of the critical

                                                                                                                                                          18 events giving rise to her claims, Plaintiff was a resident of Oakland, California who worked for

                                                                                                                                                          19 Defendants in their San Francisco, California office.

                                                                                                                                                          20          4.      Defendant Healthcare Consultancy Group, LLC is a limited liability company
                                                                                                                                                          21 organized under the laws of Delaware, with offices in San Francisco, California, New York City,

                                                                                                                                                          22 New York and elsewhere throughout the country and in England. It regularly conducts business

                                                                                                                                                          23 in California, including through its office in San Francisco, and is registered to do business in

                                                                                                                                                          24 California.

                                                                                                                                                          25          5.      Defendant The Scienomics Group, LLC is a limited liability company organized
                                                                                                                                                          26 under the laws of Delaware, with offices in San Francisco, California, Stamford, Connecticut,

                                                                                                                                                          27 and New York City, New York. It regularly conducts business in California, including through

                                                                                                                                                          28 its office in San Francisco, and is registered to do business in California.

                                                                                                                                                                                                               13
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 3 of 15



                                                                                                                                                           1          6.       Defendant Health Science Communications LLC (“HSC”) is a limited liability
                                                                                                                                                           2 company organized under the laws of Delaware, with offices in New York City, New York and,

                                                                                                                                                           3 through offices it shares with its joint employers of Plaintiff, in San Francisco, California. While

                                                                                                                                                           4 Health Science Communications is not registered to do business in California, it regularly

                                                                                                                                                           5 conducts business in California, employed Plaintiff in California, and maintains clients in

                                                                                                                                                           6 California.

                                                                                                                                                           7          7.       Plaintiff is informed and believes and thereon alleges that Defendants are subject
                                                                                                                                                           8 to such a degree of common ownership, control and management that, in doing the things

                                                                                                                                                           9 hereinafter alleged, each corporation was the agent of the other corporation and is liable to

                                                                                                                                                          10 Plaintiff under the law for the damages sustained by Plaintiff. Amongst other things, Defendants
        LLP




                                                                                                                                                          11 advertise the same jobs and represent those jobs as employment with their respective entities, use
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 the same corporate branding and otherwise operate as an intertwined business and as agents of
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 each other. As applied to Plaintiff’s employment, Defendant Health Science Communications

                                                                                                                                                          14 purported to be offering her employment, through its Healthcare Consultancy Group offices. Her

                                                                                                                                                          15 wages were paid through The Scienomics Group, LLC.

                                                                                                                                                          16          8.       Plaintiff is informed and believes and thereon alleges that at all times mentioned
                                                                                                                                                          17 herein each and every Defendant was the agent, representative, employee, servant or affiliated

                                                                                                                                                          18 entity of every other Defendant and, in doing the acts herein alleged, each Defendant is liable and

                                                                                                                                                          19 responsible to Plaintiff for the acts of every other Defendant.

                                                                                                                                                          20          9.       Plaintiff is informed and believes and thereon alleges that Defendants, and each of
                                                                                                                                                          21 them, were her employers under the FMLA, Title VII, and California law, that all of the

                                                                                                                                                          22 Defendants herein did acts consistent with the existence of an employer-employee relationship

                                                                                                                                                          23 with Plaintiff.

                                                                                                                                                          24                                    JURISDICTION AND VENUE
                                                                                                                                                          25          10.      Plaintiff Julie Embleton is a resident of Austin, Texas. For the vast majority of
                                                                                                                                                          26 her employment, including during many of the critical events giving rise to her claims, Plaintiff

                                                                                                                                                          27 was a resident of Oakland, California who worked for Defendants in their San Francisco,

                                                                                                                                                          28 California office. Even after moving to Austin, Texas, she was treated as a remote employee that

                                                                                                                                                                                                                14
                                                                                                                                                                                                           COMPLAINT
                                                                                                                                                                                                                                              CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 4 of 15



                                                                                                                                                           1 continued to work from Defendants’ San Francisco, California offices. She also regularly

                                                                                                                                                           2 travelled to the Bay Area for business and serviced primarily Bay Area clients.

                                                                                                                                                           3          11.     As alleged above, Defendants are all residents of foreign states and conduct
                                                                                                                                                           4 business in California.

                                                                                                                                                           5          12.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because the
                                                                                                                                                           6 parties are citizens of different states and a foreign state. The amount in controversy exceeds

                                                                                                                                                           7 $75,000 exclusive of interest and costs.

                                                                                                                                                           8          13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
                                                                                                                                                           9 Plaintiff alleges claims under FMLA and Title VII, laws of the United States.

                                                                                                                                                          10          14.     This Court has personal jurisdiction over Defendants because they conduct
        LLP




                                                                                                                                                          11 substantial business in California, including this District, and have sufficient minimum contacts
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 in California. Additionally, many of the acts and omissions alleged herein were committed by
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 Defendants in this District, as Plaintiff was primarily employed by Defendants within this district

                                                                                                                                                          14 and Plaintiff’s employment contract, included the contested unlawful provisions alleged herein,

                                                                                                                                                          15 was signed in this District.

                                                                                                                                                          16          15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and 42 U.S.C.
                                                                                                                                                          17 § 2000e-5(f)(3) because a substantial part of the events giving rise to the claims occurred in this

                                                                                                                                                          18 District. Plaintiff was employed by Defendants within this District, many of the key allegations

                                                                                                                                                          19 contained herein occurred in this District, Plaintiff’s employment contract, including the unlawful

                                                                                                                                                          20 contested provisions alleged herein, was signed in this District, and many of the key witnesses,

                                                                                                                                                          21 including but not limited to Plaintiff’s former co-workers, her most important clients and the

                                                                                                                                                          22 similarly situated employees covered by Plaintiff’s Private Attorney General Act claim reside

                                                                                                                                                          23 within this District.

                                                                                                                                                          24                                  PROCEDURAL ALLEGATIONS
                                                                                                                                                          25          16.     On May 20, 2019, Plaintiff filed a complaint with the Department of Fair
                                                                                                                                                          26 Employment and Housing (DFEH) against Defendants alleging pregnancy discrimination and

                                                                                                                                                          27 retaliation because she requested and intended to take family care or medical leave protected by

                                                                                                                                                          28 CFRA and interferences with her right to take the leave. She obtained a Right-to-Sue notice from

                                                                                                                                                                                                               15
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 5 of 15



                                                                                                                                                           1 the DFEH the same day. The DFEH has a worksharing agreement with the Equal Employment

                                                                                                                                                           2 Opportunity Commission (EEOC) and thus Plaintiff’s DFEH complaint is a dual filed charge that

                                                                                                                                                           3 constitutes a complaint filing with the EEOC. Plaintiff is awaiting the EEOC deadline after

                                                                                                                                                           4 which Plaintiff is entitled to a right to sue from the EEOC and will seek leave to amend this

                                                                                                                                                           5 complaint to confirm administrative exhaustion at that time. See e.g. Surrell v. California Water

                                                                                                                                                           6 Service Co., 518 F.3d 1097 (9th Cir. 2008); Stiefel v. Bechtel Corp., 624 F.3d 1240 (9th Cir.

                                                                                                                                                           7 2010).

                                                                                                                                                           8           17.    On May 20, 2019, Plaintiff provided written notice to the Labor & Workforce
                                                                                                                                                           9 Development Agency (“LWDA”) via their online submission format and to Defendants via

                                                                                                                                                          10 certified mail of the Labor Code legal claims and theories of this case prior to filing this
        LLP




                                                                                                                                                          11 complaint. After receiving notification from the LWDA that it does not intend to investigate the
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 alleged violations, or after sixty days of the submission date of giving notice to the LWDA if no
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 response has been received from the LWDA, Plaintiff will seek leave to amend this complaint to

                                                                                                                                                          14 allege exhaustion of administrative remedies as required by Labor Code Section 2699.3.

                                                                                                                                                          15                        FACTS COMMON TO ALL CAUSES OF ACTION
                                                                                                                                                          16           18.    Julie Embleton joined Defendants as a Senior Director, Client Relations in their
                                                                                                                                                          17 San Francisco, California office in July 2018.

                                                                                                                                                          18           19.    As an explicit condition of her employment, Defendants required Ms. Embleton to
                                                                                                                                                          19 sign a Confidential Information, Work for Hire and Covenant Agreement that mandates that any

                                                                                                                                                          20 dispute regarding the Agreement, or regarding her employment more generally, is governed by

                                                                                                                                                          21 New York substantive law and must be brought solely in state or federal courts in New York.

                                                                                                                                                          22 Additionally, Defendants’ offer letter to Ms. Embleton represented that it was offering her

                                                                                                                                                          23 employment in the company’s New York office, despite the fact that Defendants were hiring

                                                                                                                                                          24 Ms. Embleton to work out of its San Francisco office and had no actual intention or expectation

                                                                                                                                                          25 that Ms. Embleton would be relocating to New York to work out of the company’s New York

                                                                                                                                                          26 office.

                                                                                                                                                          27           20.    Ms. Embleton received and signed the Agreement in California and was expected
                                                                                                                                                          28 to, and did, commence work at Defendants’ San Francisco office. Ms. Embleton was not

                                                                                                                                                                                                               16
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                             CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 6 of 15



                                                                                                                                                           1 individually represented by legal counsel in negotiating the terms of the Agreement and had no

                                                                                                                                                           2 opportunity to negotiate the terms of the Agreement.

                                                                                                                                                           3          21.    At the time Ms. Embleton was hired, Defendants were struggling to maintain
                                                                                                                                                           4 relationships and deliverables with their pharmaceutical clients. Ms. Embleton had strong and

                                                                                                                                                           5 longstanding relationships with pharmaceutical clients and was heavily recruited by Defendants.

                                                                                                                                                           6 She immediately got to work to build and strengthen the company’s client relationships and

                                                                                                                                                           7 managed day-to-day deliverables as a liaison between internal teams and their clients.

                                                                                                                                                           8          22.    Her first six months were tremendously successful. She secured significant
                                                                                                                                                           9 revenue from pharmaceutical clients and was given resoundingly positive feedback from her

                                                                                                                                                          10 internal team and company leadership.
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com




                                                                                                                                                                      23.    On December 7, 2018, Ms. Embleton learned she was pregnant, with a due date in
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 August 2019. On January 11, 2019, she notified her manager, Fariba Ghodrati, and Health
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 Science Communication’s CEO, Delphine Dubois, that she was pregnant.

                                                                                                                                                          14          24.    Several weeks later, on January 25, 2019, Ms. Ghodrati interrogated
                                                                                                                                                          15 Ms. Embleton as to whether she planned to return from maternity leave and as to how long she

                                                                                                                                                          16 planned to take off. Tellingly, Ms. Ghodrati made a point of notifying Ms. Embleton that she had

                                                                                                                                                          17 only taken two weeks off after the birth of her own son.

                                                                                                                                                          18          25.    Ms. Embleton informed Ms. Ghodrati that she planned to take three to four
                                                                                                                                                          19 months off, as she was entitled to take under both the law and Defendants’ maternity leave

                                                                                                                                                          20 policy. During the same meeting, she informed Ms. Ghodrati that she was planning to relocate to

                                                                                                                                                          21 Austin, Texas in the coming weeks or months because of her husband’s employment.

                                                                                                                                                          22 Ms. Embleton and Ms. Ghodrati already operated out of offices across the county from each

                                                                                                                                                          23 other and their colleagues are scattered around the country and many work remotely.

                                                                                                                                                          24 Consequently, the future move to Austin did not raise significant concerns for Ms. Ghodrati.

                                                                                                                                                          25          26.    Four days after her pregnancy notification, Ms. Ghodrati sent a revised set of
                                                                                                                                                          26 annual goals to Ms. Embleton with incredibly lofty business development goals, especially for an

                                                                                                                                                          27 account director like Ms. Embleton who was still working as an account lead on more than five

                                                                                                                                                          28 different projects.

                                                                                                                                                                                                              17
                                                                                                                                                                                                         COMPLAINT
                                                                                                                                                                                                                                           CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 7 of 15



                                                                                                                                                           1          27.     On February 14, 2019, Ms. Ghodrati pushed Ms. Embleton for a progress report
                                                                                                                                                           2 on the annual goals she had delivered a mere two weeks earlier.

                                                                                                                                                           3          28.     In addition to the revised, seemingly unachievable goals set by Ms. Ghodrati, her
                                                                                                                                                           4 demeanor noticeably changed towards Ms. Embleton and took on a hostile and hyper-critical

                                                                                                                                                           5 tone. By way of example, when Ms. Embleton had to delay her 1:1 meeting with Ms. Ghodrati

                                                                                                                                                           6 by 5-10 minutes on February 14, 2019 while she put her son down for a nap, Ms. Ghodrati

                                                                                                                                                           7 grumbled that it seemed like Ms. Embleton’s “nanny situation” was becoming spotty recently.

                                                                                                                                                           8          29.     On February 15, 2019, Ms. Embleton’s family relocated to Texas, where she
                                                                                                                                                           9 continued to handle all of her duties remotely, including her client relations functions in the Bay

                                                                                                                                                          10 Area. At the time of her relocation, and for the remainder of her employment, Defendants
        LLP




                                                                                                                                                          11 continued to treat Ms. Embleton as a California employee working remotely, as evidenced by
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 their continued classification of Ms. Embleton as a California employee for payroll and taxation
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 purposes.

                                                                                                                                                          14          30.     On February 27, 2019, Ms. Embleton returned to San Francisco for work for
                                                                                                                                                          15 3 days for a business pitch and to attend additional client relations meetings.

                                                                                                                                                          16          31.     On March 13, 2019, Ms. Embleton reached out to HSC’s human resources
                                                                                                                                                          17 department since she still had not received any information about the company’s maternity leave

                                                                                                                                                          18 policy. Several days later, on March 15th, HSC responded to her inquiries in a cursory fashion

                                                                                                                                                          19 by providing the employee handbook.

                                                                                                                                                          20          32.     Eleven days later, on March 26. 2019, during a scheduled “touchbase,” she was
                                                                                                                                                          21 abruptly fired. The reasons cited were that relocation would disrupt her many important

                                                                                                                                                          22 relationships with clients in the Bay Area and the temporary slow-down of client business

                                                                                                                                                          23 associated a failed clinical trial. Neither Ms. Ghodrati, nor any of Ms. Embleton’s other

                                                                                                                                                          24 colleagues or her clients had previously registered any concerns regarding the move. Moreover,

                                                                                                                                                          25 at the time of her termination notification, Defendants were actively recruiting to staff up in the

                                                                                                                                                          26 very type of account leadership Ms. Embleton was fulfilling.

                                                                                                                                                          27          33.     On the termination call, Defendants still encouraged her to return to the Bay Area
                                                                                                                                                          28 for a work trip scheduled to commence the following day. The next day, on March 27, 2019,

                                                                                                                                                                                                               18
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                               CASE NO. ___________
                                                                                                                                                                   Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 8 of 15



                                                                                                                                                           1 Ms. Embleton returned to San Francisco for two days of on-site cross functional meetings with

                                                                                                                                                           2 Defendants’ clients. Defendants dispatched Jennifer Wheeler, Executive Vice President at HSC,

                                                                                                                                                           3 to join Ms. Embleton in San Francisco. Ms. Wheeler instructed Ms. Embleton not to tell her

                                                                                                                                                           4 clients in the Bay Area that Defendants had elected to terminate her.

                                                                                                                                                           5          34.      On May 3, 2019, after completing a business trip to Europe for Defendants,
                                                                                                                                                           6 Ms. Embleton worked her last day.

                                                                                                                                                           7                                     FIRST CAUSE OF ACTION
                                                                                                                                                           8                (Interference with FMLA Rights in Violation of 29 U.S.C. § 2615(a)(1))
                                                                                                                                                           9          35.      Plaintiff hereby incorporates by reference Paragraphs 1 through 34 of this
                                                                                                                                                          10 Complaint as if fully set forth herein and for a cause of action alleges as follows:
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com




                                                                                                                                                                      36.      Defendants were subject to the FMLA because they employed at least 50 part-time
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 or full-time employees. Defendants employed at least 50 employees within 75 miles of San
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 Francisco, California the office Plaintiff worked at and/or remotely reported in to during her

                                                                                                                                                          14 employment with Defendants. To the extent New York City, New York, is deemed her worksite

                                                                                                                                                          15 under her employment contract or for the period after she relocated to Austin, Texas and worked

                                                                                                                                                          16 remotely, Defendants also employ at least 50 employees within 75 miles of New York City, New

                                                                                                                                                          17 York.

                                                                                                                                                          18          37.      As alleged above, Defendants were the joint employers of Plaintiff during the
                                                                                                                                                          19 relevant time period under 29 CFR 825.104(c)(1). Alternatively, Defendants are a single

                                                                                                                                                          20 employer under 29 CFR 825.104(c)(2) because they share one or more of the following:

                                                                                                                                                          21 common management, interrelation between operations, centralized control of labor relations,

                                                                                                                                                          22 including sharing a single HR department, and degree of common ownership/financial control.

                                                                                                                                                          23          38.      Ms. Embleton was entitled to the benefits of FMLA baby bonding, because she
                                                                                                                                                          24 would have worked more than twelve months for Defendants and had at least 1,250 hours of

                                                                                                                                                          25 service in the year preceding her FMLA leave at the time of her due date and need for baby

                                                                                                                                                          26 bonding.

                                                                                                                                                          27 ///

                                                                                                                                                          28 ///

                                                                                                                                                                                                               19
                                                                                                                                                                                                           COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                   Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 9 of 15



                                                                                                                                                           1          39.     Defendants violated 29 U.S.C. § 2615(a)(1) by terminating Ms. Embleton for
                                                                                                                                                           2 requesting FMLA leave. By terminating her, Defendants interfered with her ability to take the

                                                                                                                                                           3 FMLA baby bonding leave she was entitled to.

                                                                                                                                                           4          40.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
                                                                                                                                                           5 Ms. Embleton has suffered substantial losses in earnings and other employment benefits, and has

                                                                                                                                                           6 incurred other economic losses.

                                                                                                                                                           7          41.     Defendants committed the acts herein in bad faith, with the wrongful intention of
                                                                                                                                                           8 injuring Ms. Embleton. Ms. Embleton is thus entitled to recover liquidated damages.

                                                                                                                                                           9                                   SECOND CAUSE OF ACTION
                                                                                                                                                          10   (Interference with CFRA Rights in Violation of California Government Code § 12945.2(t))
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com




                                                                                                                                                                      42.     Plaintiff hereby incorporates by reference Paragraphs 1 through 41 of this
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 Complaint as if fully set forth herein and for a cause of action alleges as follows:
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13          43.     Defendants were subject to CFRA because they employed at least 50 part-time or
                                                                                                                                                          14 full-time employees. Defendants employed at least 50 employees within 75 miles of San

                                                                                                                                                          15 Francisco, California the office Plaintiff worked at and/or remotely reported in to during her

                                                                                                                                                          16 employment with Defendants. To the extent New York City, New York, is deemed her worksite

                                                                                                                                                          17 under her employment contract or for the period after she relocated to Austin, Texas and worked

                                                                                                                                                          18 remotely, Defendants also employ at least 50 employees within 75 miles of New York City, New

                                                                                                                                                          19 York.

                                                                                                                                                          20          44.     Ms. Embleton was entitled to the benefits of CFRA baby bonding, because she
                                                                                                                                                          21 would have worked more than twelve months for Defendants and had at least 1,250 hours of

                                                                                                                                                          22 service in the year preceding her CFRA leave at the time of her due date and need for baby

                                                                                                                                                          23 bonding.

                                                                                                                                                          24          45.     CFRA requires an employer to grant leave to an employee to, among other things,
                                                                                                                                                          25 bond with a newborn baby. Ms. Embleton’s CFRA rights were interfered when she was

                                                                                                                                                          26 terminated before her due date, after notifying Defendants that she intended to take baby bonding

                                                                                                                                                          27 leave.

                                                                                                                                                          28 ///

                                                                                                                                                                                                               20
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 10 of 15



                                                                                                                                                           1          46.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
                                                                                                                                                           2 Ms. Embleton has suffered substantial losses in earnings and other employment benefits, and has

                                                                                                                                                           3 incurred other economic losses.

                                                                                                                                                           4          47.     As a further direct, foreseeable, and proximate result of Defendants’ unlawful
                                                                                                                                                           5 actions, Ms. Embleton has suffered emotional distress, humiliation, shame, and embarrassment

                                                                                                                                                           6 all to Ms. Embleton’s damage in an amount to be proven at time of trial.

                                                                                                                                                           7          48.     Defendants committed the acts herein despicably, maliciously, fraudulently, and
                                                                                                                                                           8 oppressively, with the wrongful intention of injuring Ms. Embleton, from an improper and evil

                                                                                                                                                           9 motive amounting to malice, and in conscious disregard of Ms. Embleton’s rights. Ms. Embleton

                                                                                                                                                          10 is thus entitled to recover punitive damages from Defendants in an amount according to proof.
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com




                                                                                                                                                                                                THIRD CAUSE OF ACTION
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12       (Retaliation in Violation of CFRA, California Government Code §§ 12945.2(l), (m))
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13          49.     Plaintiff hereby incorporates by reference Paragraphs 1 through 48 of this
                                                                                                                                                          14 Complaint as if fully set forth herein and for a cause of action alleges as follows:

                                                                                                                                                          15          50.     Defendants were subject to CFRA because they employed at least 50 part-time or
                                                                                                                                                          16 full-time employees. Defendants employed at least 50 employees within 75 miles of San

                                                                                                                                                          17 Francisco, California the office Plaintiff worked at and/or remotely reported in to during her

                                                                                                                                                          18 employment with Defendants. To the extent New York City, New York, is deemed her worksite

                                                                                                                                                          19 under her employment contract or for the period after she relocated to Austin, Texas and worked

                                                                                                                                                          20 remotely, Defendants also employ at least 50 employees within 75 miles of New York City, New

                                                                                                                                                          21 York.

                                                                                                                                                          22          51.     Ms. Embleton was entitled to the benefits of CFRA baby bonding, because she
                                                                                                                                                          23 would have worked more than twelve months for Defendants and had at least 1,250 hours of

                                                                                                                                                          24 service in the year preceding her CFRA leave at the time of her due date and need for baby

                                                                                                                                                          25 bonding.

                                                                                                                                                          26          52.     CFRA requires an employer to grant leave to an employee to, among other things,
                                                                                                                                                          27 bond with a newborn baby. Ms. Embleton was terminated in retaliation for notifying Defendants

                                                                                                                                                          28 that she intended to take the statutory maximum baby bonding leave she was entitled to.

                                                                                                                                                                                                               21
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 11 of 15



                                                                                                                                                           1          53.     Defendants violated Government Code §§ 12945.2(l)(4), (m)(2) by terminating
                                                                                                                                                           2 Ms. Embleton for requesting the leave.

                                                                                                                                                           3          54.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
                                                                                                                                                           4 Ms. Embleton has suffered substantial losses in earnings and other employment benefits, and has

                                                                                                                                                           5 incurred other economic losses.

                                                                                                                                                           6          55.     As a further direct, foreseeable, and proximate result of Defendants’ unlawful
                                                                                                                                                           7 actions, Ms. Embleton has suffered emotional distress, humiliation, shame, and embarrassment

                                                                                                                                                           8 all to Ms. Embleton’s damage in an amount to be proven at time of trial.

                                                                                                                                                           9          56.     Defendants committed the acts herein despicably, maliciously, fraudulently, and
                                                                                                                                                          10 oppressively, with the wrongful intention of injuring Ms. Embleton, from an improper and evil
        LLP




                                                                                                                                                          11 motive amounting to malice, and in conscious disregard of Ms. Embleton’s rights. Ms. Embleton
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 is thus entitled to recover punitive damages from Defendants in an amount according to proof.
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13                                   FOURTH CAUSE OF ACTION
                                                                                                                                                          14                   (Sex Discrimination: Violation of Title VII, 42 U.S.C. §2000e)
                                                                                                                                                          15          57.     Plaintiff hereby incorporates by reference Paragraphs 1 through 56 of this
                                                                                                                                                          16 Complaint as if fully set forth herein and for a cause of action alleges as follows:

                                                                                                                                                          17          58.     Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) provides that it
                                                                                                                                                          18 is an unlawful employment practice for an employer to discriminate against any individual

                                                                                                                                                          19 because of her sex. Sex is defined to include pregnancy and childbirth.

                                                                                                                                                          20          59.     At all times relevant to this cause of action, Plaintiff has been a pregnant woman
                                                                                                                                                          21 protected from sex discrimination by Title VII.

                                                                                                                                                          22          60.     Defendants discriminated against Plaintiff by terminating her employment because
                                                                                                                                                          23 of her pregnancy and impending childbirth and related leave.

                                                                                                                                                          24          61.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
                                                                                                                                                          25 Ms. Embleton has suffered substantial losses in earnings and other employment benefits, and has

                                                                                                                                                          26 incurred other economic losses.

                                                                                                                                                          27 ///

                                                                                                                                                          28 ///

                                                                                                                                                                                                               22
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 12 of 15



                                                                                                                                                           1          62.      As a further direct, foreseeable, and proximate result of Defendants’ unlawful
                                                                                                                                                           2 actions, Ms. Embleton has suffered emotional distress, humiliation, shame, and embarrassment

                                                                                                                                                           3 all to Ms. Embleton’s damage in an amount to be proven at time of trial.

                                                                                                                                                           4          63.      Defendants committed the acts herein despicably, maliciously, fraudulently, and
                                                                                                                                                           5 oppressively, with the wrongful intention of injuring Ms. Embleton, from an improper and evil

                                                                                                                                                           6 motive amounting to malice, and in conscious disregard of Ms. Embleton’s rights. Ms. Embleton

                                                                                                                                                           7 is thus entitled to recover punitive damages from Defendants in an amount according to proof.

                                                                                                                                                           8                                     FIFTH CAUSE OF ACTION
                                                                                                                                                           9                (Pregnancy Discrimination: Violation of Government Code § 12940(a))
                                                                                                                                                          10          64.      Plaintiff hereby incorporates by reference Paragraphs 1 through 63 of this
        LLP




                                                                                                                                                          11 Complaint as if fully set forth herein and for a cause of action alleges as follows:
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12          65.      At all times herein mentioned, California’s Fair Employment and Housing Act,
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 Gov. Code, §§ 12940, et seq., was in full force and effect and fully binding upon Defendants.

                                                                                                                                                          14 Section 12940(a) outlaws discrimination on the basis of sex, which includes pregnancy or

                                                                                                                                                          15 medical conditions related to pregnancy, pursuant to Section 12926(q)(1). Plaintiff was a

                                                                                                                                                          16 member of a group protected by that statute and had given notice of her pregnancy and intent to

                                                                                                                                                          17 take maternity leave. Defendants violated Government Code § 12940(a) because Defendants

                                                                                                                                                          18 terminated Plaintiff as a result of her pregnancy.

                                                                                                                                                          19          66.      As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
                                                                                                                                                          20 Plaintiff has suffered substantial losses in earnings and other employment benefits, and has

                                                                                                                                                          21 incurred other economic losses.

                                                                                                                                                          22          67.      As a further direct, foreseeable, and proximate result of Defendants’ unlawful
                                                                                                                                                          23 actions, Plaintiff has suffered emotional distress, humiliation, shame, and embarrassment all to

                                                                                                                                                          24 Plaintiff’s damage in an amount to be proven at time of trial.

                                                                                                                                                          25          68.      Defendants committed the acts herein despicably, maliciously, fraudulently, and
                                                                                                                                                          26 oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive

                                                                                                                                                          27 amounting to malice, and in conscious disregard of Plaintiff’s rights. Plaintiff is thus entitled to

                                                                                                                                                          28 recover punitive damages from Defendants in an amount according to proof.

                                                                                                                                                                                                               23
                                                                                                                                                                                                           COMPLAINT
                                                                                                                                                                                                                                             CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 13 of 15



                                                                                                                                                           1                                    SIXTH CAUSE OF ACTION
                                                                                                                                                           2                  (Wrongful Termination in Violation of California Public Policy)
                                                                                                                                                           3          69.     Plaintiff hereby incorporates by reference Paragraphs 1 through 68 of this
                                                                                                                                                           4 Complaint as if fully set forth herein and for a cause of action alleges as follows:

                                                                                                                                                           5          70.     Defendants’ termination of Ms. Embleton’s employment violated the fundamental
                                                                                                                                                           6 public policy of the State of California prohibiting an employer from interfering with or

                                                                                                                                                           7 retaliating against an employee for exercising her rights under CFRA, Government Code

                                                                                                                                                           8 §§ 12945.1-12945.2, and FMLA, 29 U.S.C. §§ 2611, et seq. Defendants’ termination of

                                                                                                                                                           9 Plaintiff’s employment also violated the fundamental public policy of the State of California that

                                                                                                                                                          10 employers shall not discriminate on the basis of medical condition, and/or pregnancy under the
        LLP




                                                                                                                                                          11 FEHA, Government Code §§ 12900, et seq. and Title VII of the Civil Rights Act of 1964,
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 42 U.S.C. § 2000e, et seq.
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13          71.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
                                                                                                                                                          14 Ms. Embleton has suffered substantial losses in earnings and other employment benefits, and has

                                                                                                                                                          15 incurred other economic losses.

                                                                                                                                                          16          72.     As a further direct, foreseeable, and proximate result of Defendants’ unlawful
                                                                                                                                                          17 actions, Ms. Embleton has suffered emotional distress, humiliation, shame, and embarrassment

                                                                                                                                                          18 all to Ms. Embleton’s damage in an amount to be proven at time of trial.

                                                                                                                                                          19          73.     Defendants committed the acts herein despicably, maliciously, fraudulently, and
                                                                                                                                                          20 oppressively, with the wrongful intention of injuring Ms. Embleton, from an improper and evil

                                                                                                                                                          21 motive amounting to malice, and in conscious disregard of Ms. Embleton’s rights. Ms. Embleton

                                                                                                                                                          22 is thus entitled to recover punitive damages from Defendants in an amount according to proof.

                                                                                                                                                          23                                  SEVENTH CAUSE OF ACTION
                                                                                                                                                          24                   (Private Attorneys General Act Penalties, Labor Code § 2699)
                                                                                                                                                          25          74.     Plaintiff hereby incorporates by reference Paragraphs 1 through 73 of this
                                                                                                                                                          26 Complaint as if fully set forth herein and for a cause of action alleges as follows:

                                                                                                                                                          27          75.     Under the Private Attorneys General Act of 2006, Labor Code §§ 2698-2699.5, an
                                                                                                                                                          28 aggrieved employee, on behalf of himself or herself and other current or former employees, may

                                                                                                                                                                                                               24
                                                                                                                                                                                                          COMPLAINT
                                                                                                                                                                                                                                            CASE NO. ___________
                                                                                                                                                                 Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 14 of 15



                                                                                                                                                           1 recover penalties under any provision of the Labor Code that provides for civil penalties, or, for

                                                                                                                                                           2 Labor Code provisions that do not already provide for civil penalties, a default penalty.

                                                                                                                                                           3          76.     As set forth above, Defendants have committed numerous violations for which the
                                                                                                                                                           4 Labor Code thereby provides for the recovery of penalties, including violations of §§ 432.5, 925

                                                                                                                                                           5 and 1198.5.

                                                                                                                                                           6          77.     As a direct result of Defendants’ conduct as described, Plaintiff is entitled to
                                                                                                                                                           7 recover, on her own behalf and on behalf of others similarly situated, the maximum civil

                                                                                                                                                           8 penalties permitted by the Private Attorneys General Act from Defendants for all violations of the

                                                                                                                                                           9 Labor Code herein described, including violations of Sections 432.5, 925 and 1198.5.

                                                                                                                                                          10          78.     Plaintiff has provided written notice to the Labor & Workforce Development
        LLP




                                                                                                                                                          11 Agency (“LWDA”) via their online submission format and to Defendants via certified mail of the
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12 legal claims and theories of this case prior to filing this complaint. After receiving notification
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13 from the LWDA that it does not intend to investigate the alleged violations, or after sixty days of

                                                                                                                                                          14 the submission date of giving notice to the LWDA if no response has been received from the

                                                                                                                                                          15 LWDA, Plaintiff will seek leave to amend this complaint to allege exhaustion of administrative

                                                                                                                                                          16 remedies as required by Labor Code Section 2699.3.

                                                                                                                                                          17                                        PRAYER FOR RELIEF
                                                                                                                                                          18          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated, prays for
                                                                                                                                                          19 judgment against Defendants as follows:

                                                                                                                                                          20          1.      For compensatory damages, including but not limited to, lost back pay, plus
                                                                                                                                                          21                  interest, lost fringe benefits and future lost earnings and fringe benefits, and
                                                                                                                                                          22                  damages for emotional distress and pain and suffering, according to proof allowed
                                                                                                                                                          23                  by law;
                                                                                                                                                          24          2.      For civil penalties and liquidated damages allowed by law;
                                                                                                                                                          25          3.      For an injunction against Defendants prohibiting them from future acts of
                                                                                                                                                          26                  discrimination and retaliation against Plaintiff and from future violations of the
                                                                                                                                                          27                  Labor Code provisions alleged herein;
                                                                                                                                                          28          4.      For liquidated damages and punitive damages allowed by law;

                                                                                                                                                                                                                25
                                                                                                                                                                                                           COMPLAINT
                                                                                                                                                                                                                                               CASE NO. ___________
                                                                                                                                                               Case 3:19-cv-02762-SK Document 1 Filed 05/21/19 Page 15 of 15



                                                                                                                                                           1       5.      For an award to Plaintiff of costs of suit incurred herein and reasonable attorney’s
                                                                                                                                                           2               fees;
                                                                                                                                                           3       6.      For an award of prejudgment and post-judgment interest; and,
                                                                                                                                                           4       7.      For such further legal and equitable relief as the Court deems just and proper.
                                                                                                                                                           5 DATED: May 21, 2019                              Respectfully submitted,
                                                                                                                                                           6                                                  RUDY, EXELROD, ZIEFF & LOWE, LLP

                                                                                                                                                           7

                                                                                                                                                           8                                                  By: /s/ Chaya M. Mandelbaum
                                                                                                                                                           9                                                      CHAYA M. MANDELBAUM
                                                                                                                                                                                                                  MICHELLE G. LEE
                                                                                                                                                          10                                                      Attorneys for Plaintiff
                                                                                                                                                                                                                  JULIE EMBLETON
        LLP




                                                                                                                                                          11
                                                                                                 PH (415) 434-9800 | FX (415) 434-0513 | www.rezlaw.com
RUDY EXELROD ZIEFF & LOWE




                                                                                                                                                          12                                 DEMAND FOR JURY TRIAL
                                                               SAN FRANCISCO, CALIFORNIA 94104
                            351 CALIFORNIA STREET, SUITE 700




                                                                                                                                                          13       Plaintiff hereby requests trial by jury.
                                                                                                                                                          14 DATED: May 21, 2019                              Respectfully submitted,
                                                                                                                                                          15                                                  RUDY, EXELROD, ZIEFF & LOWE, LLP

                                                                                                                                                          16

                                                                                                                                                          17
                                                                                                                                                                                                              By: /s/ Chaya M. Mandelbaum
                                                                                                                                                          18                                                     CHAYA M. MANDELBAUM
                                                                                                                                                                                                                 MICHELLE G. LEE
                                                                                                                                                          19                                                      Attorneys for Plaintiff
                                                                                                                                                          20                                                      JULIE EMBLETON

                                                                                                                                                          21

                                                                                                                                                          22

                                                                                                                                                          23

                                                                                                                                                          24

                                                                                                                                                          25

                                                                                                                                                          26

                                                                                                                                                          27

                                                                                                                                                          28

                                                                                                                                                                                                                26
                                                                                                                                                                                                        COMPLAINT
                                                                                                                                                                                                                                          CASE NO. ___________
